DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1, 2, 4-7 9-20, and 22-30 are pending in the case. Claims 1, 14, and 27 are independent claims. Claims 3, 8, and 21 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5-7, 9-20, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colle et al. (US 2017/0109136 A1), in view of Bhatt et al. (US 2009/0235193 A1), in view of Elango et al. (US 2020/0042294 A1), and in view of Fujibayashi (US 2011/0246943 A1).

Regarding claim 1, Colle teaches a system for creating programs with gestures, comprising:
a touch computer having a touch display (FIG. 1 and [0027]: computing device 101 has a user interface component 112 which includes a touch screen; FIG. 10 and [0138-0139]: such a touch computer may correspond to a computer classified as a remote computer 1080);
a plurality of actions preloaded on said touch computer for execution by said touch computer when triggered (FIG. 1, [0041], and [0057]: actions preloaded include performing a selection based on tapping, dragging-and-dropping, pinching, and so on);
a trigger received by said touch computer (end of [0041]: trigger received by touch computer corresponds to a tap);
software executing on said touch computer for associating said trigger with a corresponding one of said plurality of actions ([0041]: a tap gesture is associated with a selection action via property selection mechanism 120);
text received by said software, said text combinable with the triggers by said software into a program ([0030-0031] and [0034]: text is a property for a control. Such a property is identified by the property selection mechanism 120. For example, text may be received when a user selects, for example, by tapping, on a label component, which combines text with triggers by said software into a program from application behaviors created from the developer environment as supported in [0019-0020]. This allows for text for a percentage of slider to be displayed. Note that application behaviors are converted into expressions which are lines of code for a program as detailed in [0043]);
a plurality of elements and components available to said touch computer for inclusion in the program (Per paragraph [0042] of Applicant’s disclosure, Examiner interprets components as elements that are to be displayed on-screen; FIG. 1 and [0029]: component library 118 includes a plurality of components, or controls, available to touch computer for inclusion in the program; See further details FIG. 10, [0132], and [0136]. Slider controls, for example, are graphical elements, thus they are also components available for inclusion in the program as seen in FIGS. 5 and 6.);
software executing on said touch computer for displaying a menu with a section for associating a gesture received by said touch display with a property of at least one element (FIG. 1 and [0027]: user interface component includes a graphics card to display data to and receive data from user; FIG. 6 and [0073-0074]: a menu is displayed including slider controls, specifically a section/slider for a second target component 608 for user configuration, as supported in [0040] and [0059]. As explained in [0029], a gesture with respect to the slider control may be moving the indicator to a point on the slider bar via touch display in FIG. 6 to modify the color property of an element like selected component 602; Similarly, see the modification of selected component 502/element according to a gesture for target component 506 using rail 508 in FIG. 5 and [0070-0071]);
wherein the gesture includes a first movement of the section relative to the touch display ([0029], [0059], FIG. 6, and [0074]: a gesture involves moving/sliding the slider/indicator to a point on the slider bar. This gesture corresponds to a first movement and would modify the position of the indicator in the second target component 608 of FIG. 6);
wherein changes to the property of the element…are displayed…in response to the first movement of the gesture (FIG. 5 and [0070]: the location of rail 508 determines the fill color of selected component 502/element);
wherein the gesture includes a press on the touch display that is held during the first movement 
a central computer in communication with said touch computer ([0132], FIG. 10, and [0139-0140]: in a distributed computing environment, remote computers perform tasks for creating programs. Central computer 1010 is in communication with a remote computer 1080/touch computer).

Colle does not explicitly teach the menu being superimposed on the program being created on the touch display; wherein the gesture includes a second movement of the section relative to the touch display, the first movement being in a direction orthogonal to the second movement; wherein the gesture includes a press on the touch display that is held during the second movement. Furthermore, although Colle teaches displaying changes to the property of the element in in response to the first movement of the gesture (FIG. 5 and [0070]), Colle does not explicitly teach wherein changes to the property of the element and corresponding changes to other elements are displayed in real-time in the program, software executing on said computer for repositioning the section based on a second movement of the section relative to the display.

Bhatt teaches the menu being superimposed on the being created on the display (FIGS. 2A-B, [0021]: control panel 200/menu is superimposed on);
wherein the gesture includes a first movement of the section relative to the  (FIGS. 2A-B, [0023-0024], [0026], and [0040]: a first movement may correspond to the user sliding slider 215 relative to the display to adjust the brightness attribute; [0015] and end of [0022]: a second movement may correspond to the user repositioning control panel 200 relative to the display);
wherein changes to the property of the element and corresponding changes to other elements are displayed in real-time in the  (FIGS. 2A-B, [0023-0024], [0026], and [0040]: as the user moves any of the sliders to change the properties of the elements, these changes are displayed in real-time as the editable content gets updated. Since the editable content updates as the user moves a slider, such changes are displayed in real-time. For example, an element may be a person’s head, which is changed in accordance with the first movement/sliding user interface control 215 to change brightness, and other elements may include other body parts and the background, which are also changed in accordance with the first movement);
software executing on said computer for repositioning the section based on the second movement of the gesture ([0015] and end of [0022]: the section as part of the control panel 200 may be repositioned based on a second movement of the section relative to the display); and
wherein the gesture includes a press ([0022]: “The control panel 200 can be moved to any location in the user interface 125. For example, a user can position the cursor 135 operated by a mouse over the control panel 200, select a button on the mouse, drag the control panel 200 to a location on the user interface 125 and release the mouse button.” A press corresponds to selecting a button on the mouse and holding it until release of the button).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the creating of the program by interacting with a touch display as disclosed in Colle to incorporate the teachings of Bhatt and have the menu be superimposed on the program being created on the touch display; wherein corresponding changes to other elements are displayed in real-time in the program; software executing on said computer for repositioning the section based on a second movement of the section relative to the display; and wherein a press is held during the second movement. Doing so would allow the user to view the menu and edit with close proximity to the content being edited, thereby allowing the user to realize the effects of changes more easily. Similarly, the user may more easily understand the effects of changes when selecting a section/slider when corresponding changes in the editable content are made in real-time, as opposed to a delay after user selection of the section. This would allow the user to more efficiently make changes by not having to test the effect of a change after the selection was made. When multiple elements are changed in response to a first movement, the need to individually edit each element is precluded, allowing more efficient editing. Furthermore, the second movement would allow the user to reposition the section so as to avoid the section obscuring a part of the screen the user would like to view or to arrange the screen according to user’s preferences, providing a more efficient and/or appealing workspace. In addition, a press being held would help prevent processing of unintended input from a second movement since this method of input requires increased deliberation from the user.

Although Colle teaches said central computer connected to the Internet to make the program available to remote users (FIG. 10 and [0139-0140]: central computer 1010 is connected to the Internet via WAN 1073 to make the program available to remote users at remote computers 1080), Colle in view of Bhatt does not teach making the program available to authorized users.
Elango teaches said central computer connected to the Internet to make the program available to authorized users ([0069] and [0071-0072], FIG. 10, [0107-0110], and [0117]: an application server/central computer, is in communication with a touch computer/user device 1010; [0043], [0047-0048] and [0067]: user device renders information from an application server or other cloud location, indicating that the central computer is connected to the Internet. The application/program gets published to a user device via the application server.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt to incorporate the teachings of Elango and have said central computer connected to the Internet to make the program available to authorized users. Doing so would prevent unauthorized users from exploiting a customized program intended for a specific group of end-users. Such a program may contain confidential information or grant access to resources restricted for a certain group of users. Authentication of users would protect such information and resources.

While Bhatt teaches that the movement may be in any direction ([0022]: “control panel 200 can be moved to any location in the user interface 125”) and wherein the gesture includes a press that is held during the second movement ([0022]: “The control panel 200 can be moved to any location in the user interface 125. For example, a user can position the cursor 135 operated by a mouse over the control panel 200, select a button on the mouse, drag the control panel 200 to a location on the user interface 125 and release the mouse button.”), Colle in view of Bhatt and in view of Elango does not explicitly teach wherein the first movement is in a direction orthogonal to the second movement; and wherein the gesture includes a press on the touch display that is held during the first movement and the second movement.
Fujibayashi teaches the first movement being in a direction orthogonal to the second movement (FIGS. 3-6 and [0056-0058]: the first movement is in a horizontal direction; FIG. 16 and [0102]: the second movement is vertical. Thus, the first movement is orthogonal to the second movement); and
wherein the gesture includes a press on the touch display that is held during the first movement and the second movement (FIGS. 3-6 and [0056-0058], FIG. 16 and [0102]: the gesture includes a press that is held during the first movement and the second movement; See FIG. 15 and [0099-0101] for another applicable example of the second movement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt, and in view of Elango to incorporate the teachings of Fujibayashi and have wherein the first movement is in a direction orthogonal to the second movement; and wherein the gesture includes a press on the touch display that is held during the first movement and the second movement. Doing so allows the user to set the section in the desired vertical location and prevents the user from being limited to moving the section only in a certain direction, like a horizontal one. In this way, the user can set a graphical user interface most appealing for efficient for the user for editing. Moreover, holding a press may reduce the likelihood of unintended input for the gesture since a press involves increased force and thus a greater sense of deliberation from the user.

Regarding claim 2, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 1. Colle further teaches wherein the movement is horizontal ([0029], [0059], FIG. 6, and [0074]: a gesture involves moving the indicator to a point on the slider bar, which is oriented horizontally. This gesture would modify the horizontal position of the indicator in the second target component 608 of FIG. 6).

Regarding claim 4, Colle, in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 1. 
Fujibayashi further teaches wherein the second movement is vertical (FIG. 16 and second half of [0102]: the second movement is vertical).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt, and in view of Elango to incorporate the teachings of Fujibayashi and have wherein the second movement is vertical. Doing so allows the user to set the section in the desired vertical location and prevents the user from being limited to moving the section only in a certain direction, like a horizontal one. In this way, the user can set a graphical user interface most appealing for efficient for the user for editing.

Regarding claim 5, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 1. Colle further teaches wherein the section is a first section and the menu includes at least one additional section (FIG. 6 and [0073-0074]: in addition to the first section corresponding to the slider for second target component 608, there is at least one additional section corresponding to the slider for first target component 604 or alternatively the slider underneath second target component 608; See also sliders underneath the slider for target component 506 in FIG. 5).
Colle does not explicitly teach wherein selection of the first section makes the at least one additional section disappear from the menu.
Bhatt further teaches wherein selection of the first section makes all other additional sections disappear from the menu ([0003], FIGS. 2A-B and [0026], [0028], FIGS. 3A-D and [0029-0031]: any of the portions, other than the selected first section, of the control panel 300/menu, are removed from the menu upon selection of the first section. The second section is re-displayed/restored upon completion of the selection; See also steps 420-430 of FIG. 4 and [0035-0037] for the disappearing and restoration of the additional sections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi to incorporate the further teachings of Bhatt and have wherein selection of the first section makes all other additional sections disappear from the menu. Doing so would remove any distractions for the user so that the user may focus on the relevant, selected section of the menu. In this way, the user may manipulate the first section without accidentally triggering the second section. When the user no longer selects a particular section, the additional section may reappear since the user is no longer focusing on a particular section and should not be limited to the viewing certain content in case the user would like to manipulate the additional section.

Regarding claim 6, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 5. Bhatt further teaches wherein when the first section is no longer selected, the at least one additional section reappears ([0003], FIGS. 2A-B and [0026], [0028], FIGS. 3A-D and [0029-0031]: any of the portions, other than the selected first section, of the control panel 300/menu, are removed from the menu upon selection of the first section. The second section is re-displayed/restored upon completion of the selection; See also steps 420-430 of FIG. 4 and [0035-0037] for the disappearing and restoration of the additional sections).

Regarding claim 7, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 5. Colle further teaches the system further comprising software executing on said touch computer for displaying a menu with a section for associating a gesture received by said touch display with a property of at least one component (FIG. 1 and [0027]: user interface component includes a graphics card to display data to and receive data from user; FIG. 6 and [0073-0074]: a menu is displayed including slider controls, specifically a section/slider for a second target component 608 for user configuration, as supported in [0040] and [0059]. As explained in [0029], a gesture with respect to the slider control may be moving the indicator to a point on the slider bar via touch display in FIG. 6 to modify the color property of a component like selected component 602; Similarly, see the modification of selected component 502/component according to a gesture for target component 506 using rail 508 in FIG. 5 and [0070-0071]).

Regarding claim 9, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 1. Bhatt further teaches wherein a numerical representation of the property is displayed ([0024]: “a text field (not shown) can be displayed adjacent to each slider and can be configured to display a value corresponding to the position of the button in the slider corresponding to the control. For example, if the button is positioned at the left end of the slider, the text field displays 0, and if the button is positioned at the right end of the slider, the text field displays 99. In some implementations, a user can enter a value for an attribute into the text field. In response to receiving the value, the position of the button in the slider can be automatically altered to match the attribute value.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi to incorporate the further teachings of Bhatt and have wherein a numerical representation of the property is displayed. Doing so would allow the user to edit the property with greater precision. Numerical representations serve as benchmarks for the user so that when the user experiments with adjusting the value associated with the property, the user can gauge the exact numerical range that yields the desired results. Numerical representations can also convey to the user the exact effect of modifying a property if other visual indications are unclear. For example, in the case of Callary, an increased percentage indicates increased opacity, while a decreased percentage indicates decreased opacity. Without the numerical representations, it may be unclear to the user how which direction and/or at what rate sliding the slider changes the property.

Regarding claim 10, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 1. Colle further teaches wherein the section is a slider (slider of second target component 608 of FIG. 6 and [0074]; rail 508/slider of target component 506 of FIG. 5 and [0070]).

Regarding claim 11, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 5. Colle further teaches the system of claim 5, wherein the first section is a slider and at least one additional section is a slider, and wherein the first section and the at least one additional section are adjacent to one another (FIG. 6 and [0073-0074]: in addition to the first section corresponding to the slider for second target component 608, there is at least one additional section corresponding to the slider for first target component 604 or alternatively the slider underneath target component 608; See also sliders underneath the slider for target component 506 in FIG. 5).

Regarding claim 12, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 11. Colle further teaches wherein the first section is above the at least one additional section (FIG. 6 and [0073-0074]: in addition to the first section corresponding to the slider for second target component 608, there is at least one additional section underneath slider of first target component 604; See also sliders underneath the slider for target component 506 in FIG. 5).

Regarding claim 13, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 1. Colle further teaches wherein the program is adapted to be run on the touch computer (FIG. 10, [0132], and [0138-0139]: as remote computers have many or all elements described relative to the computer 1010/central computer and is in a network connection with computer 1010, program modules may run at the remote computer which has a monitor integrated with a touch-screen panel).

Regarding claim 22, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 1. Colle further teaches wherein the gesture received by said touch computer is a sliding gesture ([0029], [0059], FIG. 6, and [0074]: a gesture involves moving/sliding the slider/indicator to a point on the slider bar. This gesture would modify the position of the indicator in the second target component 608 of FIG. 6).

Regarding claim 23, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 1. Colle further teaches wherein the program is provided to a second touch computer ([0132], FIG. 10, and [0139-0140]: in a distributed computing environment, the central computer 1010 distributes the program to a remote computer 1080/second touch computer).

Regarding claim 24, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 23. Colle further teaches wherein the second touch computer modifies the program ([0132], FIG. 10, and [0139-0140]: note that a remote computer 1080 may have many or all of the same aspects as the first touch computer. Thus, the second touch computer is able to modify the program by creating new application behaviors as described for the first touch computer as seen in the modification of a fill color property in FIGS. 5-6).

Regarding claim 25, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 24. Colle further teaches wherein the second touch computer sends the modified program to the touch computer ([0132], FIG. 10, and [0139-0140]: touch computer and second touch computer establish communications via WAN 1073 and LAN 1071 with arrows pointing both ways indicating transmission of at least a communication signal from second touch computer to the touch computer. Note that a remote computer 1080/second touch computer may have many or all of the same aspects as the initially recited touch computer. Thus, the second touch computer is able to send the modified program to the initial touch computer as the touch computer/central computer 1010 has provided the program to the remote computer 1080/second touch computer).

Regarding claim 26, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 24. Colle further teaches wherein the second touch computer is a different than the first touch computer ([0132], FIG. 10, and [0139-0140]: first touch computer corresponds to a central computer 1010 while second touch computer corresponds to remote computer 1080/second touch computer).

Regarding claim 14, Colle teaches a system for creating programs with gestures, comprising:
a touch computer having a touch display (FIG. 1 and [0027]: computing device 101 has a user interface component 112 which includes a touch screen; FIG. 10 and [0138-0139]: such a touch computer may correspond to a computer classified as a remote computer 1080);
a plurality of actions preloaded on said touch computer for execution by said touch computer when triggered (FIG. 1, [0041], and [0057]: actions preloaded include performing a selection based on tapping, dragging-and-dropping, pinching, and so on);
a trigger received by said touch computer (end of [0041]: trigger received by touch computer corresponds to a tap);
software executing on said touch computer for associating said trigger with a corresponding one of said plurality of actions ([0041]: a tap gesture is associated with a selection action via property selection mechanism 120);
text received by said software, said text combinable with the triggers by said software into a program ([0030-0031] and [0034]: text is a property for a control. Such a property is identified by the property selection mechanism 120. For example, text may be received when a user selects, for example, by tapping, on a label component, which combines text with triggers by said software into a program from application behaviors created from the developer environment as supported in [0019-0020]. This allows for text for a percentage of slider to be displayed. Note that application behaviors are converted into expressions which are lines of code for a program as detailed in [0043]);
a plurality of elements and components available to said touch computer for inclusion in the program (Per paragraph [0042] of Applicant’s disclosure, Examiner interprets components as elements that are to be displayed on-screen; FIG. 1 and [0029]: component library 118 includes a plurality of components, or controls, available to touch computer for inclusion in the program; See further details FIG. 10, [0132], and [0136]. Slider controls, for example, are graphical elements, thus they are also components available for inclusion in the program as seen in FIGS. 5 and 6.);
software executing on said touch computer for displaying a menu with at least two sections for associating a first gesture received by said touch display with a property of at least one element (FIG. 1 and [0027]: user interface component includes a graphics card to display data to and receive data from user; FIG. 6 and [0073-0074]: a menu is displayed including slider controls corresponding to at least two secitons, specifically a section/slider for a second target component 608 for user configuration, as supported in [0040] and [0059]. As explained in [0029], a gesture with respect to the slider control may be moving the indicator to a point on the slider bar via touch display in FIG. 6 to modify the color property of an element like selected component 602; Similarly, see the modification of selected component 502/element according to a gesture for target component 506 using rail 508 in FIG. 5 and [0070-0071]);
wherein the first gesture is a first movement of the selected section relative to the touch display ([0029], [0059], FIG. 6, and [0074]: a first gesture involves moving/sliding the slider/indicator to a point on the slider bar. This gesture would modify the position of the selected indicator in the second target component 608 of FIG. 6); and
a central computer in communication with said touch computer ([0132], FIG. 10, and [0139-0140]: in a distributed computing environment, remote computers perform tasks for creating programs. Central computer 1010 is in communication with a remote computer 1080/touch computer).

Colle does not explicitly teach said software also for removing an unselected section from said menu upon selection of a section and for restoring the unselected section upon completion of the selection; the menu being superimposed on the program being created on the touch display. Furthermore, although Colle teaches changing the property of the element (FIG. 5 and [0070]: the location of rail 508 determines the fill color of selected component 502/element), Colle does not explicitly teach wherein corresponding changes to other elements are displayed in real-time in the program and software executing on said computer for repositioning the section based on a second gesture corresponding to a second movement of the selected section relative to the touch display.
Bhatt teaches said software also for removing an unselected section from said menu upon selection of a section and for restoring the unselected section upon completion of the selection ([0003], FIGS. 2A-B and [0026], [0028], FIGS. 3A-D and [0029-0031]: the unselected section, which is any of the other portions not selected of the control panel 300/menu, is removed upon selection of the first section. The second section is re-displayed/restored upon completion of the selection; See also steps 420-430 of FIG. 4 and [0035-0037] for the disappearing and restoration of the additional sections);
the menu being superimposed on an editable content being created on the display (FIGS. 2A-B, [0021]: control panel 200/menu is superimposed on);
wherein changes to the property of the element and corresponding changes to other elements are displayed in real-time in the editable content (FIGS. 2A-B, [0023-0024], [0026], and [0040]: as the user moves any of the sliders to change the properties of the elements, these changes are displayed in real-time as the editable content gets updated. Since the editable content updates as the user moves a slider, such changes are displayed in real-time. For example, an element may be a person’s head, which is changed in accordance with the first movement/sliding user interface control 215 to change brightness, and other elements may include other body parts and the background, which are also changed in accordance with the first movement); and 
software executing on said computer for repositioning the section based on a second gesture corresponding to a second movement of the selected section relative to the display ([0015] and end of [0022]: the section as part of the control panel 200 may be repositioned based on a second movement of the section relative to the display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the creating of the program Colle to incorporate the teachings of Bhatt and have said software also for removing the unselected section from said menu upon selection of the first section and for restoring the second section upon completion of the selection; the menu being superimposed on the program being created on the touch display; wherein corresponding changes to other elements are displayed in real-time in the program; and repositioning the selected section based on a second gesture. Doing so would prevent obstruction of content the user is editing while manipulating a certain section/slider. Because the user is focusing on editing via one section/slider, unselected sections are not currently relevant and thus would not need to be displayed on the screen, potentially covering content or taking up display or processing resources. This would allow the user to more easily focus on the selected section and view the content being edited without distraction from unselected sections. To have the menu be superimposed on the content being created or edited would save screen real-estate space for other elements and also allow the user to view the menu and edit with close proximity to the content being edited, thereby allowing the user to realize the effects of changes more easily. Similarly, the user may more easily understand the effects of changes when selecting a section/slider when corresponding changes to elements in the editable content are made in real-time, as opposed to a delay after user selection of the section. This would allow the user to more efficiently make changes by not having to test the effect of a change after the selection was made. Also, editing multiple elements simultaneously preclude the user from having to individually edit each element. Furthermore, the second movement would allow the user to reposition the section so as to avoid the section obscuring a part of the screen the user would like to view or to arrange the screen according to user’s preferences, providing a more efficient and/or appealing workspace.

Although Colle teaches said central computer connected to the Internet to make the program available to remote users (FIG. 10 and [0139-0140]: central computer 1010 is connected to the Internet via WAN 1073 to make the program available to remote users at remote computers 1080), Colle in view of Bhatt does not teach making the program available to authorized users
Elango teaches said central computer connected to the Internet to make the program available to authorized users ([0069] and [0071-0072], FIG. 10, [0107-0110], and [0117]: an application server/central computer, is in communication with a touch computer/user device 1010; [0043], [0047-0048] and [0067]: user device renders information from an application server or other cloud location, indicating that the central computer is connected to the Internet. The application/program gets published to a user device via the application server.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt to incorporate the teachings of Elango and have said central computer connected to the Internet to make the program available to authorized users. Doing so would prevent unauthorized users from exploiting a customized program intended for a specific group of end-users. Such a program may contain confidential information or grant access to resources restricted for a certain group of users. Authentication of users would protect such information and resources.

While Bhatt teaches that the movement may be in any direction ([0022]: “control panel 200 can be moved to any location in the user interface 125”), Colle in view of Bhatt and in view of Elango does not explicitly teach wherein the first movement is in a direction orthogonal to the second movement.
Fujibayashi teaches wherein the first movement is in a direction orthogonal to the second movement (FIGS. 3-6 and [0056-0058]: the first movement is in a horizontal direction; FIG. 16 and [0102]: the second movement is vertical. Thus, the first movement is orthogonal to the second movement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt, and in view of Elango to incorporate the teachings of Fujibayashi and have wherein the first movement is in a direction orthogonal to the second movement. Doing so allows the user to set the section in the desired vertical location and prevents the user from being limited to moving the section only in a certain direction, like a horizontal one. In this way, the user can set a graphical user interface most appealing for efficient for the user for editing.

Regarding claim 15, Colle in view of Bhatt, and in view of Elango teaches the program creating system of claim 14. Colle further teaches the system further comprising software for generating an action to be performed by said touch computer ([0043]: design logic, or software, includes expression generator 126 which generates an action to be performed by touch computer, such as a swipe action which prompts an animation effect to a control).

Regarding claim 16, Colle in view of Bhatt, and in view of Elango teaches the program creating system of claim 15. Colle further teaches wherein the program further includes the action ([0043]: action is included in the program as a line of code).

Regarding claim 17, Colle in view of Bhatt, and in view of Elango teaches the program creating system of claim 14. Colle further teaches where said trigger is itself a gesture (end of [0041]: trigger received by touch computer corresponds to a tap).

Regarding claim 18, Colle in view of Bhatt, and in view of Elango teaches the program creating system of claim 14. Colle further teaches wherein the text includes data from a data source ([0030-0031], [0034], and [0041]: text is a property for a control that includes data from a data source that is the component library 118).

Regarding claim 19, Colle in view of Bhatt, and in view of Elango teaches the program creating system of claim 14. Colle further teaches wherein the program is stored on the cloud ([0025]: the program can be stored on the cloud).

Regarding claim 20, Colle in view of Bhatt, and in view of Elango teaches the program creating system of claim 14. Elango further teaches the system further comprising said software for uploading the program to said central computer (FIG. 2 and [0064-0066]: uploading the program to central computer/application server involves generating the program built by the administrator at the central computer. The program gets uploaded/generated at the central computer based on the inputs provided by the administrator using the web console; FIG. 10 and [0109]: note the communication between the web console 1012 and the application server 1017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt, and in view of Elango to incorporate the further teachings of Elango and software for uploading the program to said central computer. Doing so allows the central computer to be a hub for a program for effective distribution to end-users. Note that the central computer of Elango performs critical processes such as authenticating users. As such, the program which is uploaded to the central computer from web console remains protected.

Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colle et al. (US 2017/0109136 A1), in view of Bhatt et al. (US 2009/0235193 A1), and in view of Fujibayashi (US 2011/0246943 A1).

Regarding claim 27, Colle teaches a system for creating programs with gestures, comprising:
first and second touch computers (FIG. 1 and [0027]: computing device 101 has a user interface component 112 which includes a touch screen; [0132], FIG. 10, and [0139-0140]: first touch computer corresponds to a central computer 1010 while second touch computer corresponds to remote computer 1080/second touch computer);
actions preloaded on said touch computers for execution by at least one of the touch computers when triggered (FIG. 1, [0041], and [0057]: actions preloaded include performing a selection based on tapping, dragging-and-dropping, pinching, and so on);
a trigger received by said first touch computer to associate a user gesture with a preloaded action on said touch computers (end of [0041]: trigger received by first touch computer corresponds to a tap);
user text received by said first touch computer ([0030-0031] and [0034]: text is a property for a control. Such a property is identified by the property selection mechanism 120. For example, text may be received when a user selects, for example, by tapping, on a label component, which combines text with triggers by said software into a program from application behaviors created from the developer environment as supported in [0019-0020]. This allows for text for a percentage of slider to be displayed. Note that application behaviors are converted into expressions which are lines of code for a program as detailed in [0043]); and
software executing on said first touch computer for associating said triggers with said user text to create a program capable of executing on said first touch computer ([0030-0031] and [0034]: text is a property for a control. Such a property is identified by the property selection mechanism 120. For example, text may be received when a user selects, for example, by tapping on the first touch computer, on a label component, which combines text with triggers by said software into a program from application behaviors created from the developer environment as supported in [0019-0020]. This allows for text for a percentage of slider to be displayed. Note that application behaviors are converted into expressions which are lines of code for a program as detailed in [0043]);
a plurality of elements and components available to said touch computer for inclusion in the program (Per paragraph [0042] of Applicant’s disclosure, Examiner interprets components as elements that are to be displayed on-screen; FIG. 1 and [0029]: component library 118 includes a plurality of components, or controls, available to touch computer for inclusion in the program; See further details FIG. 10, [0132], and [0136]. Slider controls, for example, are graphical elements, thus they are also components available for inclusion in the program as seen in FIGS. 5 and 6.);
software executing on said first touch computer for displaying a menu with at least two sections for associating a gesture received by a touch display of said first touch computer with a property of at least one element (FIG. 1 and [0027]: user interface component includes a graphics card to display data to and receive data from user; FIG. 6 and [0073-0074]: a menu is displayed including slider controls, specifically a section/slider for a second target component 608 for user configuration, as supported in [0040] and [0059]. At least one other section/slider is also displayed on the menu, like first target component 604. As explained in [0029], a gesture with respect to the slider control may be moving the indicator to a point on the slider bar via touch display in FIG. 6 to modify the color property of an element like selected component 602; Similarly, see the modification of selected component 502/element according to a gesture for target component 506 using rail 508 in FIG. 5 and [0070-0071]); and
wherein the gesture is a movement of a selected section relative to the touch display in a first direction ([0029], [0059], FIG. 6, and [0074]: a gesture involves moving/sliding the slider/indicator to a point on the slider bar in a first direction. This gesture would modify the position of the indicator in the second target component 608 of FIG. 6).
Colle further teaches, in another embodiment, program loaded onto a second touch computer (FIGS. 7A-B and [0077]: program must be loaded onto second touch computer, which is the smartphone displayed during development in FIGS. 7A-B, in order for that touch computer to execute the created application behavior); and an end-user gesture received on said second touch computer to operate said program (FIGS. 7A-B and [0077]: “an end-user gesture at runtime (a tap on an item within the list) causes the application to display the selection in the status label” An end-user gesture received on second touch computer of a smartphone operates the program/created application behaviors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle to incorporate the further teachings of Colle from another embodiment and have said program loaded onto said second touch computer and an end-user gesture received on said second touch computer to operate said program. Doing so allows for development to be performed on one computer while enabling another computer to implement the developed program, rather than limit only the touch computer that developed the program to use such a program. Note that “a person skilled in the art would appreciate that a combination of operations from any number of different examples is also within scope of the aspects of the disclosure” (Colle, [0128]).
Colle does not explicitly teach the menu being superimposed on the program being created on the touch display. Furthermore, although Colle teaches changing the property of the element (FIG. 5 and [0070]: the location of rail 508 determines the fill color of selected component 502/element), Colle does not explicitly teach wherein corresponding changes to other elements are displayed in real-time in the program, software executing on said touch computer for repositioning the section based on a second movement in a second direction.

Bhatt teaches the menu being superimposed on the program being created on the touch display (FIGS. 2A-B, [0021]: control panel 200/menu is superimposed on);
software executing on said first  ([0003], FIGS. 2A-B and [0026], [0028], FIGS. 3A-D and [0029-0031]: the unselected sections, which are the unselected portions of the control panel 300/menu, are removed upon receipt of gesture. The unselected sections are re-displayed/restored upon completion of the gesture; See also steps 420-430 of FIG. 4 and [0035-0037] for the disappearing and restoration of the additional sections);
wherein changes to the property of the element and corresponding changes to other elements are displayed in real-time in the program (FIGS. 2A-B, [0023-0024], [0026], and [0040]: as the user moves any of the sliders to change the properties of the elements, these changes are displayed in real-time as the editable content gets updated. Since the editable content updates as the user moves a slider, such changes are displayed in real-time. For example, an element may be a person’s head, which is changed in accordance with the first movement/sliding user interface control 215 to change brightness, and other elements may include other body parts and the background, which are also changed in accordance with the first movement);
software executing on said first  ([0015] and end of [0022]: the section as part of the control panel 200 may be repositioned based on a second movement of the section relative to the display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle to incorporate the teachings of Bhatt and have the menu be superimposed on the program being created on the touch display, have software executing on said touch computer for removing unselected sections from said menu upon receipt of said gesture and restoring the unselected touch gestures upon completion of said gesture, have wherein changes to the property of the element corresponding changes to other elements are displayed in real-time in the program, and have software executing on said computer for repositioning the section based on a second movement in a second direction. Doing so would allow the user to realize the effects of changes more easily since the menu is superimposed on the content being created or edited, saving screen real-estate space for other elements and also allowing the user to view the menu and edit with close proximity to the content being edited. Similarly, the user may more easily understand the effects of changes when corresponding changes in the editable content occur in real-time, as opposed to a delay after user selection of the section. This would allow the user to more efficiently make changes by not having to test the effect of a change after the selection was made. This would allow the user to more efficiently make changes by not having to test the effect of a change after the selection was made. Also, editing multiple elements simultaneously preclude the user from having to individually edit each element. Removing unselected sections would prevent obstruction of content the user is editing while manipulating a certain section/slider. Because the user is focusing on editing via one section/slider, unselected sections are not currently relevant and thus would not need to be displayed on the screen, potentially covering content or taking up display or processing resources. This would allow the user to more easily focus on the selected section and view the content being edited without distraction from unselected sections. Furthermore, the second movement would allow the user to reposition the section so as to avoid the section obscuring a part of the screen the user would like to view or to arrange the screen according to user’s preferences, providing a more efficient and/or appealing workspace.

Colle in view of Bhatt does not explicitly teach the first direction being orthogonal to the second direction.
Fujibayashi teaches the first direction being orthogonal to the second direction (FIGS. 3-6 and [0056-0058]: the first direction is a horizontal direction; FIG. 16 and [0102]: the second direction is vertical. Thus, the first direction is orthogonal to the second direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt to incorporate the teachings of Fujibayashi and have wherein the first direction being orthogonal to the second direction. Doing so allows the user to set the section in the desired vertical location and prevents the user from being limited to moving the section only in a certain direction, like a horizontal one. In this way, the user can set a graphical user interface most appealing for efficient for the user for editing.

Regarding claim 28, Colle in view of Bhatt and in view of Fujibayashi teaches the program creating system of claim 27. Colle further teaches wherein said actions are used in an operating system of said first and second touch computers (FIG. 1, [0041], and [0057]: actions preloaded include performing a selection based on tapping, dragging-and-dropping, pinching, and so on; FIG. 10, and [0139-0140]: second touch computer may have many or all aspects that first touch computer possesses, including actions used in the operating system 1034).

Regarding claim 29, Colle in view of Bhatt and in view of Fujibayashi teaches the program creating system of claim 27. Colle further teaches in which said trigger is specified to said first touch computer by author gestures ([0030-0031] and [0034]: text is a property for a control. Such a property is identified by the property selection mechanism 120. For example, text may be received when a user selects, for example, by tapping, on a label component, which combines text with triggers by said software into a program from application behaviors created from the developer environment as supported in [0019-0020]. This allows for text for a percentage of slider to be displayed. Note that application behaviors are converted into expressions which are lines of code for a program as detailed in [0043]).

Regarding claim 30, Colle in view of Bhatt and in view of Fujibayashi teaches the program creating system of claim 27. Colle further teaches wherein the text includes data ([0030-0031], [0034], and [0041]: text is a property for a control that includes data from a data source that is the component library 118).

Response to Arguments
In Remarks, Applicant argues:

Regarding amended claim 1, the motivation provided by the Office Action for combining Colle and Bhatt “implies that Colle’s system/method fails to provide an environment where a user can view a menu and edit with close proximity to content being edited, such that a skilled artisan would have been motivated to modify Colle in the first place” (last paragraph on page 13 of Remarks). “The Office Action does not provide any evidentiary support for its assertion, which amounts to no more than a conclusory statement” (end of last paragraph on page 13 of Remarks).
Regarding amended claim 1, “Bhatt does not teach wherein changes to the property of the element and corresponding changes to other elements are displayed in real-time in the program” (second paragraph on page 14 of Remarks). “Bhatt lacks any teaching regarding changes to the property of the element and corresponding changes to other elements are displayed in real-time in the program in response to the first movement of the gesture” (top of first paragraph on page 15 of Remarks).
Regarding amended claim 1, “there is no need to reposition the sliders [of Colle] so as [to] avoid the sliders obscuring a part of the selected component… [T]here would have been no motivation to modify Colle with Bhatt in order to have the menu (slider controls) being superimposed on the program (selected component) being created on the touch display” (near end of third paragraph on page 15 of Remarks).
Regarding amended claim 1, Bhatt’s disclosure of “two different mouse actions do not constitute a gesture which includes a press on a touch display that is held during both a first movement (associated with a change to the property of an element) and a second movement (associated with repositioning a section of a menu)” (near end of first full paragraph on page 16 of Remarks).
Regarding amended claim 14, “Bhatt does not teach said software also for removing an unselected section from said menu upon selection of a section and for restoring the unselected section upon completion of the selection” (last paragraph on page 18 of Remarks).

Examiner respectfully disagrees.

Regarding point (a), the motivation provided in the Final Office Action dated 03/24/2022 to combine Colle and Bhatt was sufficient and not a mere “conclusory statement” as Applicant alleges. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate Bhatt’s disclosure of superimposing slider controls over the content to be edited to the slider controls and program being edited of Colle. This is because the sliders of Bhatt are of even closer proximity to the content being edited than what is presented in Colle, allowing the user to view updated changes more easily since the user does not have to shift focus but can instead focus on a smaller portion of the screen since the controls are superimposed. Applicant’s argument that because Colle already shows the sliders being of close proximity that there would be no motivation to combine Bhatt (Applicant essentially argues that Colle’s sliders are close enough so one would not be motivated to incorporate Bhatt’s teachings) is therefore unpersuasive.

Regarding point (b), it is clear that Bhatt does indeed teach “the property of the element and corresponding changes to other elements are displayed in real-time in the program”. While Examiner had already cited paragraphs from Bhatt in the Final Office Action and the current Office Action, Examiner will include the direct statements from select paragraphs of Bhatt below for Applicant’s convenience:
[0024]: “the software application can be configured such that as the user moves the slider of the control 215 between the left and the right ends, the image 140 is automatically updated to display an effect of changing the attribute value.”
[0026]: “The user can change the position of the button in the slider corresponding to the control 215 to change the attribute of the image 140. The image 140 can be automatically updated as the position of the button in the slider is changed to display an effect of changing the attribute value”.
Elements of the image/content being edited are changed in accordance with the sliding. For example at least various parts of a person are updated when the user slides 215 to change the brightness attribute (Bhatt, FIGS. 2A-B, [0023-0024], [0026], and [0040]).
	As for the “in response to the first movement of the gesture”, this is a new amendment which changes the scope. Nevertheless, Bhatt may still be relied upon to help teach this amended portion. The first movement in Bhatt may correspond to sliding user interface control 215 to change brightness, which changes the element/a person’s head and other elements/other body parts and/or the background. When combined with Colle, one of ordinary skill in the art would recognize the advantage of being able to simultaneously edit multiple elements to be included in a program rather than having to individually edit each element.

Regarding point (c), see Examiner’s response to point (a) as to why one of ordinary skill in the art would be motivated to incorporate the superimposed controls of Bhatt into Colle. Moreover, the logic of Applicant’s argument in (c) is flawed: Applicant essentially argues that because Colle does not have superimposed controls, then it would not be obvious to incorporate the superimposed controls and other teachings related to the superimposed controls disclosed by Bhatt. The formulation of a 103 rejection naturally involves a combination of teachings in order to compensate for certain deficiencies of a particular piece of prior art. The motivation provided is sufficient and Applicant is advised to review the motivation provided in this Office Action.
Secondly, Applicant fixates on the advantage of repositioning the slider to avoid obscuring the content being edited and asserts that such advantage is flawed since superimposing does not occur in Colle. On the contrary, Examiner provided the motivation for the repositioning as follow: “Furthermore, the second movement would allow the user to reposition the section so as to avoid the section obscuring a part of the screen the user would like to view or to arrange the screen according to user’s preferences, providing a more efficient or appealing workspace.” The obscuring is not necessarily on content being edited, but quite simply on a section that the user does not want to be obscured. In addition, the mere act of repositioning the section grants the user the ability to arrange the screen according to the user’s preference, providing a more efficient or appealing workspace. Nowhere in this motivation does Examiner imply that a problem of Colle which Bhatt seeks to solve is that Colle’s slider control is obscuring the content being edited.

Regarding point (d), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a gesture including continuous inputs from a singular press and the gesture not including discrete inputs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant also needs to cite support for this feature if Applicant chooses to amend in the future.
In addition, the limitation which Applicant is referring to attack Bhatt was also relied upon the teachings of at least Fujibayashi. This also includes the argument regarding Bhatt not teaching a “touch display”, which can be found in at least Colle and Fujibayashi. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Contrary to Applicant’s overstatement of the claimed “gesture”, Examiner’s position is that the gesture including the first movement and the second movement are adequately taught in the rejection.

Regarding point (e), Bhatt clearly teaches “said software also for removing an unselected section from said menu upon selection of a section and for restoring the unselected section upon completion of the selection”. See at least paragraph [0003] of Bhatt which clearly discloses: “When a user selects a slider in the control panel, all portions of the control panel, except the slider are hidden from display. When the user releases the slider, the hidden portions of the control panel are re-displayed.” Furthermore, see also steps 420-430 of FIG. 4 and [0035-0037] in which Bhatt clearly discloses removing an unselected section and restoring the unselected section upon completion of the selection. In addition, “completion of the selection” may be more than just completing “selecting a slider” if the selection requires another step such as pressing a key. Still, paragraph [0003] clearly supports hidden portions being re-displayed when the user releases the slider. For the “touch display” aspect, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Bhatt does not disclose a touch display, Colle and other references make up for this deficiency.

Overall, Applicant’s arguments to amended independent claims 1, 14, and 27 (which Applicant had grouped in arguments) are not persuasive. Independent claims 1, 14, and 27 remain rejected under 35 U.S.C. 103 with the appropriate combination of references. The dependent claims, likewise, remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:
US 2012/0280922 A1: slider control displaying main slider with hidden auxiliary slider
US 2013/0335455 A1: overlaid slider control over content being displayed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNY NGUYEN/Examiner, Art Unit 2171